       Case
         Case:
            3:18-cv-05546-EMC
               19-70357, 05/02/2019,
                                 Document
                                     ID: 11285253,
                                           120 Filed
                                                   DktEntry:
                                                     05/22/198, Page
                                                                 Page11ofof22




                    UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         MAY 2 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
In re: DIVA LIMOUSINE, LTD.,                     No. 19-70357
Individually and on behalf of all others
similarly situated,                              D.C. No. 3:18-cv-05546-EMC
______________________________                   Northern District of California,
                                                 San Francisco
DIVA LIMOUSINE, LTD., Individually and
on behalf of all others similarly situated, ORDER

                Petitioner,

 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

                Respondent,

UBER TECHNOLOGIES, INC.; et al.,

                Real Parties in Interest.

      The real parties in interest’s opposed motion for an extension of time to

answer the petition for a writ of mandamus (Docket Entry No. 4) is granted in part.

The real parties in interest’s answer is due by May 15, 2019.

      The district court may address the petition if it so desires by May 15, 2019.

The district court may elect to file an answer with this court or to issue an order

and serve a copy on this court.

      Petitioner may file a reply within 5 days after service of the answer(s).
 Case
   Case:
      3:18-cv-05546-EMC
         19-70357, 05/02/2019,
                           Document
                               ID: 11285253,
                                     120 Filed
                                             DktEntry:
                                               05/22/198, Page
                                                           Page22ofof22




The Clerk shall serve this order on the district court and District Judge Chen.


                                          FOR THE COURT:

                                          MOLLY C. DWYER
                                          CLERK OF COURT

                                          By: Aaron Leiderman
                                          Deputy Clerk
                                          Ninth Circuit Rule 27-7




                                   2                                      19-70357
